9 A.3d 1025 (2011)
204 N.J. 566
In the Matter of Kenneth M. DENTI, an Attorney at Law (Attorney No. XXXXXXXXX).
D-98 September Term 2009, 066092
Supreme Court of New Jersey.
January 11, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-346, recommending that KENNETH M. DENTI of COLUMBUS, who was admitted to the bar of this State in 1984, be disbarred for violating RPC 1.7(a)(2) (conflict of interest) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And KENNETH M. DENTI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And it appearing to the Court that the DRB correctly concluded that "[a]lthough respondent's conduct did not constitute criminal theft and although he was not charged with knowing misappropriation of law firm funds, he carried out a longstanding and pervasive scheme of defrauding two law firms of which he had been a partner, thereby violating his fiduciary obligation to the members of those law firms. By preparing fictitious time sheets, fabricating clients, and submitting phony expense vouchers, respondent engaged in an insidious plot that, coupled with his obvious *1026 untruthful testimony, shows a deficiency of character that compels disbarmen[;]"
And good cause appearing;
It is ORDERED that KENNETH M. DENTI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that KENNETH M. DENTI be and hereby is permanently restrained and enjoined from practicing law and that he comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by KENNETH M. DENTI pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.